14/270391
POSITION-MEASURING DEVICE
MITTMANN ET AL.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
RCE/FINAL OFFICE ACTION
The Amendment/Remarks dated 6/4/2021 was mistakenly filed with a request for a RCE.  The prosecution has not yet been closed, so the RCE was not entered by the administrative staff of the USPTO.  However, the Amendment/Remarks of 6/4/2021 was fully response to the Non-Final Office Action dated 3/4/2021 and will be entered as an amendment/response to that Office Action.  The Claims examined in this Office Action are those entered by amendment as of 6/4/2021. 
Priority
Applicant’s claim for priority to foreign application GERMANY 10 2013 208 629.6 05/10/2013 under 35 U.S.C. § 119(a) is acknowledged. A certified copy of this 
Information Disclosure Statement
Information Disclosure Statements filed on 7/17/2014, 10/13/2015, 2/13/2018, 1/10/2019, 3/19/2019 and 6/4/2021 are acknowledged and their contents have been considered.
Response to Arguments
Response to Applicant’s Examiner Interview Summary 
As noted in the Applicant’s Examiner Interview summary, no agreement was reached during the course of the Interview.  The Examiner’s recollection is that there was no agreement either that the art of record be overcome by certain amendments or that amendments to the Drawings and Specification would be permitted.
The Examiner expressed during the Interview that he had been unable in the course of prosecution to determine an actual embodiment of a position measuring device from the written description in the as-filed application.  While the Examiner’s SPE speculated that it might be a rotary encoder based upon reference in the background section of the as-filed Specification to a German language patent that involved a rotary encoder, the Examiner pointed out in the Interview that the as-filed application (including the Specification and Drawings) never explicitly or implicitly describes a rotary encoder, nor does it seem to describe a field of use.


The parties also discussed that the Examiner was having difficulty with determining the structure of the invention given the schematic and unlabeled state of Fig. 1.  The parties discussed adding a drawing of a prior art linear or rotary encoder to establish the basic structure of that device so that the claim recitation was clearly mapped to that device.  The Examiner did not intend to imply that such a prior art drawing would be permitted absent a finding that the linear or rotary encoder was not new matter.
After consideration of the actual amendment submitted on 6/4/2021 and following consultation with management, the Examiner finds that the portions of the amendment dealing with linear and rotary encoders constitutes new matter (see the 35 U.S.C. § 112(a) rejections below).  Since the new matter concern was not resolved in the interview and the actual amendment had not yet been made, the Examiner does not 
Response to Arguments regarding the Drawings
The addition of labels to Fig. 1 was suggested by the Examiner and are acceptable, as he was able to ascertain the labels from the Specification to make the suggestions.
The addition of new Fig. 1B is not acceptable.  While the drawing represents admitted prior art, it would not be appropriate to add that prior art to any resulting published patent, as it would imply the material was present in the as-filed application.  Fig. 1B will be considered as part of the attorney argument and will be of record in the File Wrapper.

Response to 35 U.S.C. § 112 Arguments

The measuring transducer of such a position-measuring device described above in the form of a length-measuring device or an angle-measuring device may be implemented, for example, in that a scanning unit of the position-measuring device scans an associated measuring standard connected to a body that is movable relative to the scanning unit, which type of position-measuring device is known in the art as a linear or rotary encoder.”  The amendment to the drawing is by way of a prior art drawing Fig. 2.
Applicant’s response presents an amendments to the Specification, Drawings and Claims.  The Examiner discussed his new matter concerns regarding these amendments with a managing Quality Assurance Specialist (MQAS).  This discussion with upper management concluded that the recitation claiming a rotary or linear encoder is new matter relative to the as-filed specification.
measure a length or angle is to quantify it as a multiple of a unit by comparing it with a standard.” (page 5) [emphasis original],  "Digital linear and angular measuring devices are usually based on standards with a periodic structure," and "Rotary encoder/ballscrew systems rely on the mechanical drive screw as measuring standard. Its accuracy is a decisive factor in the accuracy of the measuring system. On measuring systems using linear scales, the measuring standard is the graduated linear scale. Laser interferometers use the immaterial measuring standard provided by the wavelength of the laser beam," (pages 6, 39).  While a one configuration of a linear/rotary encoder may use a measurement standard as claimed and argued, even the submitted book excerpt does not exclusively present that the “measurement standard is a disk which is scanned by the scanner,” as argued.
While the Examiner will accept that linear/rotary encoder would have been recognized by a person of ordinary skill in the art to be a position-measuring device, one reading the claim would not recognize that the disclosed position measuring device is exclusively limited to a linear or rotary encoder.  In other words, the very broad genus of a position measuring device, even if limited to scanning an associated measuring standard connected to a body that is movable relative to the scanning unit, would read 
In particular, it was discussed that it was possible, but not required, for the processor of the programming unit to execute the configuration script. As discussed in the May 6, 2021 interview, however, it is important that the configuration script with the data and instructions for changing the configuration are stored in the position- measuring device itself such that any general processor not requiring knowledge of the internal structure of the particular position-measuring device at issue could be used for executing the configuration script and changing the configuration. See, for example, paragraphs [0006] and [0057]-[0061] of the present specification. 

The Examiner remains concerned that the as-filed application does not clearly explain the structure of the claimed invention for the interoperation of the external programming unit and memory storage of the configuration script (see e.g., amended Claim 1).  Since the structure and operation of the claimed invention is unclear, it is difficult to distinguish what might have been intended by the invention such that prior art can be applied in examination.  For example, Fig. 1 indicates a memory in the position measuring device, but the Specification explicitly states that that the Position Measuring Device does not have a processor (paragraphs [0050]-[0051]). This is consistent with Fig. 1, which only illustrates a transducer and a memory as part of the Position Measuring Device.  The Examiner remains concerned that the invention, as disclosed, 
Response to Arguments regarding 35 U.S.C. § 103 
For example, by the position-measuring device itself storing the configuration script and the index of the configuration script, a general purpose processor of an external programming unit having no knowledge of the internal structure of the particular position- measuring device can advantageously be used to easily change the configuration by a user of the external programming unit accessing the index stored in the position-measuring device and selecting the desired configuration, for example, as a menu selection. Thus, the present invention enables that a single, general purpose programming unit can be used to reprogram very different position-measuring devices without needing special knowledge about the different position-measuring devices themselves. See, for example, paragraphs [0057]-[0061] of the original specification. 

The rejections make obvious the combination of internally stored configurations/rules (Kobler) activated by an external programming unit (Hibbs).  The argument does not persuasively distinguish this combination.
In contrast, Kobler requires knowledge of the internal structure of the position- measuring device 10 in order to change the conversion rules stored in the rules memory 24. Specifically, the CPU 50 of Kobler must be provided with the relevant information from an external programming unit which must have knowledge of what the particular commands and the conversion rules used by the particular position-measuring device are in order to make any changes. See Kobler, paragraphs [0039]-[0043]. Since the particular commands and conversion rules in Kobler must be known by the external device, and the changes are implemented by simply changing a rule, there would have been no apparent reason to use a configuration script in Kobler, much less for the configuration script or an index thereof to be carried in a memory of the position-measuring device itself, as required by claims 1, 9 and 13, as opposed to in the external device. Thus, Kobler does not disclose or suggest providing an index of a configuration script which is stored on a position-measuring device and can be accessed by an external programming unit for selection of a different configuration to be activated, as required by claims 1, 9 and 13. 
In response to these arguments, which were presented previously, the Office Action asserts that the configuration script is comparable to the rules in Kobler. Applicant respectfully disagrees because claim 1 requires the data and instructions for activating the different configuration to be included in the configuration script. The rules of Kobler do not contain the data and instructions needed to change the configuration. Rather, the CPU 50 of Kobler must be provided with this from an external unit. Not only must this external unit store the commands which would be recognized by the particular position-measuring device, but also the corresponding rules for these commands. For example, to change conversion rule R1 to a new rule R1', the CPU 50 is provided with the data and instructions (i.e., rule R1' accompanied with the instruction to replace rule R1 with rule R1') from the external unit; this is not stored in the rules memory 24. See Kobler, paragraphs [0039]-[0043]. 

The Examiner does not find the argument persuasive.  Kobler teaches alternative conversion rules that provide comparable functionality to that claimed.  For instance, in paragraph [0039], a “conversion rule” in invoked in response to a “position-request command.”  The conversion rules include data (e.g., 24-bit resolution  or 16-bit), which result in responses constructed by instructions by a command interpreter (“conversion rules for the response data, command interpreter 21 now forms one result data word”).  
Hipp merely teaches activating different measuring channels of an integrated circuit by an external control signal. See Hipp, paragraphs [0070] and [0077]. Thus, Hipp also does not disclose or suggest that data and instructions for changing a configuration are stored in a position-measurement device itself. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kobler responds by executing a configuration rule (24-bit or 16-bit) to a position-request command (e.g., paragraph [0039]).  Hipp teaches an external means for sending such a position-request command to the position measuring device taught in Kobler.
Further, it is respectfully submitted that Wikipedia, Spink and Goldstein, alone or in combination with each other and/or Kobler and/or Hipp, also fail to disclose or suggest storing a configuration script for activating another configuration of a position-measuring device and an index for that configuration script in a memory of the position-measuring device itself. Although configuration scripts and indexes are in general known concepts in computer programming, there is no hint or suggestion in Wikipedia, Spink or Goldstein, alone or in combination with each other and/or Kobler, to store these in a memory of a position- measuring device, as opposed to in a computer which is connectable to the position- measuring device for reprogramming it. Indeed, none of Wikipedia, Spink and Goldstein relate to programming of position-measuring devices and do not disclose or suggest to store a configuration script or an index thereof in a position-measuring device as opposed to a computer used for programming different devices. 
In view of the comments set forth above, the Examiner respectfully disagrees with the Applicant’s analysis and further refers to the rejections.
Thus, even if it would be proper to combine Spink and/or Goldstein with Kobler, such a combination would not result in the position-measuring device of Kobler storing a configuration script and an index for that configuration script. As discussed above, Kobler teaches that the external device for informing of the rules changes must have knowledge of the commands and conversion rules in order to make any changes to the rules memory 24. Since the new rules are provided directly to the CPU 50 from the external device, the CPU 50 can simply modify the rule in memory without any need for a configuration script. See Kobler, paragraph [0041]. Moreover, there would have been no apparent reason to use a configuration script to change the rule, nor is it clear how such a configuration script could be used in Kobler to change the rule. In any case, since Kobler teaches it is necessary to provide the CPU 50 with the information needed to change the rules in the position-measuring device 10, any such information would also be needed to be provided from an external programming unit and would not be stored in a memory of the position-measuring device itself, but rather in the external programming unit which provides the information for changing the rule.

The command interpreter of Kobler executes the alternative rules, which are stored locally.  The interpreter is fairly read in combination with the cited references to interpret/execute scripts. 
Also, independent claims 1, 9 and 13 have now been amended to further clarify that the foregoing features provide that "the external programming unit does not require information about an internal structure of the linear or rotary encoder to activate the at least one further configuration." Support for the amendments can be found, for example, in paragraphs [0051] and [0057]-[0061] of the present specification.
The rules are stored local to the position measuring device in Kobler and the activation does not require knowing the details of the rule/implement, merely a position-request command, issued, for instance, from the external means described by Hibbs.
Further, independent claims 1, 9 and 13 have now been amended to recite that the position-measuring device is a "linear or rotary encoder." Support for the amendments can be found, for example, in paragraphs [0003]-[0006] and [0037] of the present application.
As describe above, the linear or rotary encoder is found to be new matter.  Kobler uses the same terminology in the same manner as the present application.  Kobler appears to be commonly owned by the assignee of the present application.  To the extent that one of ordinary skill in the art would recognize the position measuring device, as claimed, in these commonly-owned disclosures as a linear or rotary encoder, that person would similarly recognize that device in the reference, which anticipates the currently amended claims.
As discussed therein, the present application relates to position-measuring devices in particular in the form of length or angle measuring device which has a measuring transducer in the form of a scanner and measuring standard that outputs electrical signals representative of a relative change in length or angle between the scanner connected to a first object that scans the measuring standard connected to a second object. It is respectfully submitted that an ordinarily skilled artisan would understand that such position-measuring devices are also referred to as encoders. This is further evidenced by EP 0 660 209 cited in the Background section of the present application which describes such position-measuring devices also as linear or rotary encoders, for example in paragraph [0036] thereof. This is also further evidenced by Applicant's book entitled "Digital Linear and Angular Metrology" submitted herewith in an IDS throughout, and in particular on pages 6-7 which provide definitions evidencing an ordinarily skilled artisan's understanding of the term "measuring standard" in conjunction with a scanner, and also defines "encoders" as these types of length or angle measuring devices which use a scanner and measuring standard (e.g., scale) as they convert the lengths and angles into electrical signals indicative of a relative change in length or angle, and indicates that these are sometimes also referred to as transducers. 
Please see the response to the 35 U.S.C. § 112(b) arguments above.  These arguments are not persuasive.  An encoder may be recognized as a species of a position-measuring device, but that particular species does not completely describe a genus of position-measuring devices meeting the limitations of the claim.
Specification
The amendment filed 6/4/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: amendments to paragraphs [0004], [0006], [0009], in particular the added description pertaining to: “which type of position-measuring device is known in the art as a linear or rotary encoder.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings were received on 6/4/2021.  These drawings are Entered in Part. 
Fig. 1B is not entered.
A "new matter" amendment of the drawing is ordinarily not entered; neither is an additional or substitute sheet containing "new matter" even though provisionally entered by the TC technical support staff. See MPEP § 608.04.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-15, 17-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
The amended claims now recite A linear or rotary encoder instead of A position measuring device.  The Examiner is unable to find any explicit discussion of a linear or rotary encoder in the as-filed application (including the Specification, Drawings and Claims).  The remarks argue "the understanding of an ordinarily skilled artisan that the present application refers to encoders".  While the Examiner will accept that a linear or rotary encoder would have been recognized in the art as a position measuring device, he does not accept that one of ordinary skill in the art would limit a position measuring device to a linear or rotary encoder.  In other words, a linear or rotary encoder (species) is a position measuring device (genus).  A position measuring device (genus) is not necessarily a linear or rotary encoder (species).  Many other species of position measuring devices would be recognized by skilled artisans in different arts.  While the understanding of different persons may default to a species relevant to their art, an allowed claim of a position measuring device would equally apply to many other arts..  For instance, a laser rangefinder would be a position measuring device recognized in the surveying arts.  A CAT scanner would be a position measuring device for tumors in the medical arts.  The problem is that disclosure of the invention does not limit in any meaningful way a position measuring device to the particular species of a linear or rotary encoder.  Amending the claims to an undisclosed 
To the extent necessary to further explain or supplement this rejection, the Examiner’s response found in the Response to Arguments section is incorporated by reference.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-9, 11-15 AND 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In view of the amendment to entered replacement Fig. 1A, the rejection under 35 U.S.C. § 112(b) to that figure is withdrawn.
As amended, the structure of the invention remains indefinite.  For instance, the Specification explicitly states that that the Position Measuring Device does not have a processor (paragraphs [0050]-[0051]). This is consistent with Fig. 1, which only illustrates a transducer and a memory as part of the Position Measuring Device. In contrast, the Programming Device is described as having a processor, which is also consistent with Fig. 1. This begs the question of how the Position Measuring Device 
The configuration script is claimed as an active or further configuration of the Position Measuring Devices and it appears that it is important to the invention that these configurations are stored locally in memory within the Position Measuring Device. But, there is no processor within the Position Measuring Device to configure according to the configuration scripts. The absence of the processor seems inconsistent with paragraphs [0019]-[0020] that appears to describe the Position Measuring Device as internally controlled (e.g., “the programming unit triggers the reprogramming of the position-measuring device”). What is “reprogrammed” if not a processor internal to the Position Measuring Device?
Clarification is required together with specific citation to the Specification and Drawings for support. The Applicant is cautioned that the clarification may not include new matter.
Pending Claims
Claims 1, 3-9, 11-15, 17-18 and 20-21 are pending for examination (the "Pending Claim(s)").  Claims 1, 9 and 13 are independent.  
Claims 1, 3-9, 12-13, 15, 17-18 and 20 are currently amended.  Claim 21 is new.  
Claim 11 was previously presented.  Claim 14 is original.  Claims 2, 10, 16 and 19 have been canceled.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s Note: The present amendments uniformly replaced “linear or rotary encoder” for “position-measuring device.”  These amendments narrow the claims and are helpful in addressing 35 U.S.C. § 112 structure concerns expressed in the previous Office Action and confirming eligibility under 35 U.S.C. § 101 under the 2019 Guidance.  However, the amendments present new matter issues, identified in the 35 U.S.C. § 112(a) rejections, above.  Nonetheless, the amendment has been entered and reflects the current version of the claims examined in this Office Action.  The amendments are addressed below in the spirit of compact prosecution.  For the purposes of the 35 U.S.C. § 103 rejections, the Examiner continues to apply the Kobler reference in the same manner as the previous Office Action.  The Examiner accepts the Applicant’s argument that a linear or rotary encoder is a position-measuring device.  Since a rotary or linear encoder is a position-measuring device, the teaching of a position measuring device in Kobler is read to include a linear or rotary encoder.  Kobler is in a comparable field of art and would have a common understanding among persons of ordinary skill in the art.  
CLAIM(S) 1, 3, 6-9, 11-15 AND 17-21 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER KOBLER ET AL. (U.S. PUB. NO. 2011/0213586; HEREINAFTER "KOBLER") IN VIEW OF HIPP (U.S. PUB. NO. 2008/0186470), SPINK ET AL. (U.S. PUB. NO. 2010/0039391; HEREINAFTER "SPINK") AND GOLDSTEIN, ADAM, APPLESCRIPT: THE MISSING MANUAL (O’REILLY MEDIA 2005).

    PNG
    media_image1.png
    674
    814
    media_image1.png
    Greyscale


INDEPENDENT CLAIMS 1, 9 AND 13.
Regarding Claims 1, 9 and 13 and A linear or rotary encoder, comprising: a measuring transducer including a scanner configured to be attached to a first object and a measuring standard being configured to be attached to a second object such that the scanner scans the measuring standard to determine relative movements between the first and second object, and the measuring transducer being configured to output position measurement values representing a detected change in length or angle of the measuring standard relative to the scanner, Kobler teaches "By scanning a measuring standard, position-measuring unit 40 generates position signals and converts them into digital position values which indicate the absolute position of a scanning unit relative to the measuring standard", paragraph [0019], lines 1 to 4). In Kobler, the measuring unit 40 is attached to a first object (e.g., Fig. 1, position-measuring device 10). While Kobler teaches "this includes further measured values resulting from the relative movement between the scanning unit and the measuring standard, such as speed or acceleration", paragraph [0019], lines 9 to 11), it does not explicitly teach that the measurement standard is attached to a second object. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the measurement standard to an object being measured for speed or acceleration, with the benefit of keeping the measurement standard with the object whose speed or acceleration is being measured. It would similarly be obvious to attach a measurement standard to an object in fixed position, with the benefit of defining a measurement target to measure relative positions of the scanner and the and the object bearing the affixed measurement standard. 
Kobler further teaches and at least one memory ("Also provided in interface unit 20 is a rules memory 24 in which conversion rules are stored both for commands, which the interface protocol includes, and for the data resulting from the execution of the commands in processing unit 30", paragraph [0026], lines 1 to 4). The rules are comparable to a stored configuration. Examples of parameters within the configuration are taught in paragraph [0036], where parameters define, for example, 24-bit resolution 
Regarding having stored parameter data defining an active configuration of the measuring transducer, the Examiner finds adequate support for the amendment in Fig. 3 and paragraph [0054], as the configurations are described with different resolutions (10 nm or 50 nm or 100 nm).  While a transducer is not explicitly mentioned, the Examiner believes one of ordinary skill in the art would recognize that the transducer would be the element of the position-measuring device that would be configured for resolutions in the nm range.  However, the means by which the transducer is actually configured is both unclear and indefinite when reading the as-filed application (see the 35 U.S.C. § 112(a) rejection above, particularly the teaching away from the position measuring device have a microprocessor).  Without any specifics to distinguish the art, the Examiner must consider the broadest reasonable interpretation of this recitation.  The rules in Kobler expressly configure the resolutions of data transmissions, but in the absence of any distinguishing method or structure for configuring the transducer, the teaching of Kobler for configuring a position measuring device by rules/configurations executed by a command interpreter is read broadly to apply to the configuration of all elements of the position-measuring device.  It would have been obvious to one of ordinary skill in the art to configure all parts of the position measuring device (e.g., transducer and communication) via the mechanism of rules executed by a command interpreter taught by Kobler, with the benefit of making the 
Regarding the at least one memory further having data and instructions included in a configuration script useable to activate at least one further configuration such that the linear or rotary encoder is switchable to operate in accordance with the at least one further configuration, Kobler teaches, for instance, "By changing the conversion rules, which are stored in rules memory 24 for the processing of the position-request command, the position-request command may now be modified such that, instead of two position values generated independently of each other, linear or rotary encoder 10 generates one combined data word made up of the first position value with 24-bit resolution, as well as a temperature value with 16-bit resolution", paragraph [0038], lines 12 to 19). The change in configuration rules is comparable to the claimed switching to a further configuration. The reference to rules memory 24 indicates that the memory contains data and instructions useable to configure the position measuring device. In particular, at least two configurations are taught by Kobler in paragraphs [0036]-[0039]. The first configuration "transmits a first position value with 24-bit resolution, followed by a second position value with 16-bit resolution which, for safety reasons, is formed independently of the first position value", paragraph [0036], lines 5 to 8). The further configuration is taught "By changing the conversion rules...instead of two position values generated independently of each other, position-measuring device 10 generates one combined data word made up of the first position value with 24-bit resolution, as well as a temperature value with 16-bit resolution", paragraph [0038], lines 12 to 19). As discussed above, the rule is 
Regarding without accessing an external data source containing configuration data, as indicated above, the configuration data is stored in rules memory 24. Fig. 1, indicates rules memory 24 is part of linear or rotary encoder 10. Thus, the data source that is accessed is not external to the linear or rotary encoder 10.
Regarding each of the configurations defining how the position- measuring device is to carry out the position measurement, Kobler teaches "Changes/additions in rules memory 24 may have powerful effects on the functioning of position-measuring device 10...programming is accomplished via CPU 50, which is supplied with the relevant data", (paragraph [0043], lines 1-6). The teaching of “programming” indicates that the CPU is instructed “how to” carry out the position measurement.
Regarding and how the measuring transducer outputs results of the position measurement to an associated external processing unit, paragraphs [0036]-[0039], discussed about how the results are output. For instance, Kobler teaches "position-measuring device 10 generates one combined data word made up of the first  
Regarding connecting a programming unit having a processor to the linear or rotary encoder, recited in independent Claim 13, the present Specification discloses: "As an alternative to connecting programming unit 3 using separate connecting lines 35, programming unit 3 could also be connected to position-measuring device 1 via connecting lines 25 (interface), which are also used to connect position-measuring device 1 and processing unit 2 (and via which the respective measurement values are transmitted during the measurement mode). The programming operation (programming mode) could then be activated by a special interface command or a special function. In this variant, programming unit 3 could also be implemented by a data processing program (software) in the processing unit", paragraph [0048], line 1). Kobler teaches a comparable configuration in Fig. 1, where the processor 70 is connected to the measurement unit 40 via connecting lines indicated by the double arrows, and the interface unit 20 is comparable to the programming unit when read in view of the Specification. See also, the discussion of Hipp, below.
Regarding wherein the data and instructions are included in a configuration script (comparable to rules, see above).
Regarding wherein the at least one memory stores an index of the configuration script, and wherein the index is accessible by an external programming unit for displaying the index to a user and allowing the user to select the at least one further configuration to be activated from the index, Kobler teaches: "The interface unit further includes a rules memory for storing the conversion 
Regarding such that the external programming unit does not require information about an internal structure of the linear or rotary encoder to activate the at least one further configuration, the combination of references above does not require a knowledge of the internal structure of the linear or rotary encoder to activate the at least one further configuration.  For instance, the external activation of rules presented by the combination of Hibbs and Kobler do not require that Hibbs knows the 
To the extent necessary to further explain or supplement this rejection, the Examiner’s response found in the Response to Arguments section is incorporated by reference.
DEPENDENT CLAIM 3.
Regarding Claim 3 and wherein the at least one memory has only a portion of the data which defines a first one of the at least one further configurations associated to the first one of the at least one further configurations and is configured to use data, stored in the at least one memory, of at least one of the active configuration and a second one of the at least one further configurations to activate the first one of the at least one further configurations, Kobler teaches "By changing the conversion rules, which are stored in rules memory 24 for the processing 
DEPENDENT CLAIM 6.
Regarding Claim 6, please see the rejection of Claim 5 regarding wherein the at least one further configuration includes a plurality of different further configurations.
Regarding wherein the data and instructions associated to each of the plurality of different further configurations are combined into the configuration script, and wherein each of the plurality of different further configurations are identified in and selectable from the index of the configuration script via the external programming unit (see the rejection of Claim 1), Kobler is silent on the use of configuration scripts and indexing those scripts. However, programming using scripting languages is well-known in the art. For instance, Spink teaches "Various methods or processes outlined herein may be coded as software that is executable on one or more 
DEPENDENT CLAIM 7.
Regarding Claim 7 and wherein the at least one further configuration has an associated access code and the linear or rotary encoder is configured to activate the at least one further configuration only after a user provides the access code, Kobler teaches "The switchover to such a programming mode may be accomplished either by a special interface command", paragraph [0044]. While not explicitly described as an access code, the use of passwords as an access code to enable computer functions was well-known at the time of filing, providing a benefit of restricting the switchover to only times deemed appropriate by a user, and it would have been obvious 
DEPENDENT CLAIM 8.
Regarding Claim 8, Kobler teaches wherein the linear or rotary encoder has an interface for a processor to activate the at least one further configuration using the data and instructions stored in the at least one memory (e.g., "As a further protection, changes in rules memory 24 may be restricted to a special mode of position-measuring device 10. The switchover to such a programming mode may be accomplished either by a special interface command", paragraph [0044]). 
DEPENDENT CLAIM 11.
Regarding Claim 11, please see the rejection of Claim 5 regarding wherein the at least one further configuration includes a plurality of different further configurations. Please see the rejection of Claim 6 regarding wherein the data and instructions associated to each of the plurality of different further configurations are combined into a configuration script, wherein each of the plurality of different further configurations are identified in an index of the configuration script.
While Kobler does not discuss and wherein the display of the external programming unit is configured to display the index as a selection menu, Goldstein illustrates a screen capture of a script index shown on a display. It would have been obvious to one of ordinary skill in the art to display an index of available scripts on a display in a computerized system such as Kobler modified by Hipp and Goldstein, with the benefit of providing easy manual access to the running of those scripts.
DEPENDENT CLAIM 12.
Regarding Claim 12 Kobler teaches wherein the external programming unit is implemented by a data processing program in the associated external processing unit which is configured to receive measurement values while the linear or rotary encoder is in a measurement mode, ("FIG. 1 shows a block diagram of a device according to an example embodiment of the present invention, having a position-measuring device 10 which is connected via a data transmission channel 100 to sequential electronics 110, e.g., a numerical machine-tool control (NC). Position-measuring device 10 and sequential electronics 110 exchange commands and data via data-transmission channel 100. Such a system is usually a master-slave connection in which sequential electronics 110 assume the function of the master and the position-measuring device assumes the function of the slave, that is, every data transmission is initiated by sequential electronics 110, while position-measuring device 10 transmits data to sequential electronics 110 only upon request", paragraph [0013], lines 1 to 13).
DEPENDENT CLAIM 14.
Regarding Claim 14 and during the executing the instructions, the processor accesses only data stored in the at least one memory, Kobler teaches "Also provided in interface unit 20 is a rules memory 24 in which conversion rules are stored both for commands, which the interface protocol includes, and for the data resulting from the execution of the commands in processing unit 30 and arriving via response channel RSP", (paragraph [0026]). 
DEPENDENT CLAIM 15.
Regarding Claim 15, please see the rejection of Claim 5 regarding wherein the at least one further configuration includes a plurality of different further configurations. Please see the rejection of Claim 6 regarding the method further comprising: combining the data and instructions of the plurality of further different configurations into the configuration script in the linear or rotary encoder. Please see the rejection of Claim 11 regarding the configuration script having the associated index, 
Kobler does not explicitly teach the index containing names which identify each of the plurality of different further configurations; and displaying the names on a display of the programming unit (but compare the GUI’s shown in Figs. 9-11). However, Goldstein teaches “You can run any script by just selecting its name for the appropriate submenu,” page 4.” The submenus are illustrated on a screen capture from a display, above. It would have been obvious to access a script by name, as taught in Goldstein, to select from the library of configurations in the system of Kobler, with the benefit of providing understandable information to a human operator that can enable the alternate configuration of the device.
DEPENDENT CLAIM 17.
Regarding Claim 17, Kobler teaches wherein the data and instructions useable to activate the at least one further configuration include data and instructions useable to change in the at least one further configuration, relative to the active configuration [see the rejection of Claim 1], at least one of: a type of interface through which the linear or rotary encoder interacts with the associated external processing unit (Fig. 1, interface unit 20, transmission channel 100, sequential electronics 110); a resolution of position measurements of the linear or rotary encoder (e.g., 24-bit and 16-bit resolution, paragraph [0036]); an output format of position measurement values; or a content of an electronic nameplate ("Moreover, memory unit 70 may also include data about the motor or the machine on which position-measuring device 10 is operated. In this connection, one also speaks of an electronic type plate", paragraph [0016], lines 8 to 11).
DEPENDENT CLAIM 18.
Regarding Claim 18, Kobler does not explicitly teach wherein the data and instructions useable to activate the at least one further configuration include data and instructions useable to at least one of deactivate at least one function capable of being performed by the linear or rotary encoder operating in accordance with the active configuration; or activate at least one function not capable of being performed by the linear or rotary encoder operating in accordance with the active configuration. The Examiner, however, takes Official Notice that computerized machines operating according to program instructions are well-known to activate or deactivate functions as their program operates. For instance, a call to a function or subroutine activates that function or subroutine. Functions designed into program instructions presumably provide capabilities capable of being performed on the device (Kobler has an operating program, e.g., paragraph [0016]). The completion of that function in the operation of the program in a broad sense deactivates that function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate a computerized device such as 
DEPENDENT CLAIM 19.
Regarding Claim 19, and wherein the linear or rotary encoder does not have a processor, Kobler teaches a position measuring unit 40 and a separate CPU 50 external to the position measuring device 40 (see, Fig. 1).
DEPENDENT CLAIM 20.
Regarding Claim 20, Kobler teaches wherein the data and instructions useable to activate the at least one further configuration include data and instructions useable to change in the at least one further configuration, relative to the active configuration, a resolution of the position measurement values (e.g., 24-bit and 16-bit resolution, paragraph [0036]). Please also see the rejection of Claim 17.
DEPENDENT CLAIM 21.
Regarding Claim 21, Kobler teaches: wherein the at least one further configuration of the measuring transducer adapts the linear or rotary encoder to a different application by changing an interface through communication with the processing unit is to occur  ("By dividing command interpreter 21 into a specific interface module 22 and a general interface module 23, position-measuring device 10 may easily be adapted to many different specific data interfaces such as EnDat, Hiperface, or others, by using various specific interface modules 22. [0025] For example, command interpreter 21, that is, specific interface module 22 and/or general .

CLAIM(S) 4-5 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER KOBLER ET AL. (U.S. PUB. NO. 2011/0213586; HEREINAFTER "KOBLER") IN VIEW OF HIPP (U.S. PUB. NO. 2008/0186470), SPINK ET AL. (U.S. PUB. NO. 2010/0039391; HEREINAFTER "SPINK") AND GOLDSTEIN, ADAM, APPLESCRIPT: THE MISSING MANUAL (O’REILLY MEDIA 2005), AND WIKIPEDIA1.
DEPENDENT CLAIM 4.
Regarding Claim 4, Kobler does not explicitly describe the details of during the activation of the first one of the at least one further configurations, the linear or rotary encoder is configured to partly overwrite the active configuration using the portion of the data associated to the first one of the at least one further configurations. However, the overwriting of active configuration with the further configuration was a well-known function of computer operations. For instance, the programming of the CPU (paragraph [0043]) involves the overwriting of the previous instructions in the instruction registers (e.g., Wikipedia: Instruction register). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in the device of Kobler, motivated by the desire to use conventional computer processor techniques for the computer’s control unit.
DEPENDENT CLAIM 5.
Regarding Claim 5 and wherein the at least one further configuration includes a plurality of different further configurations, Kobler refers to changes/additions to configuration by rules (e.g. paragraph [0043]). There is no limitation to the configurations enabled by these teachings. A plurality of further configurations employs the same steps as the first configuration and is thus providing a plurality of configurations is just a duplication of providing a single further configuration. Providing a plurality of further configurations would have been obvious to try with a reasonable expectation of success, while providing the benefit of expanding the capabilities of the system by taking advantage of a programming the CPU for a variety of configurations. 
Regarding the at least one memory including a configuration block having data associated to the plurality of different further configurations and the linear or rotary encoder being configured to access the configuration block to activate each of the plurality of different further configurations, Kobler teaches rules stored in memory 24. Computer memory is well-known to be organized into “blocks” (e.g., Wikipedia: Memory management_Fixed-size blocks allocation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to organize the rules memory 24 of Kobler into blocks, as is taught by Wikipedia: Memory management, with the benefit of using well-known and understood memory architecture in a generic computer.
Conclusion
Claims 1, 3-9, 11-15, 17-18 and 20-21 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Official Notice taken in previous Office Actions that was not traversed is taken as admitted prior art. MPEP 2144.03(C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MARK I CROHN/Examiner, Art Unit 2857 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wikipedia: Instruction register <https://en.wikipedia.org/w/index.php?title=Instruction_register&oldid=524286962> version 22 Nov 2012
        Wikipedia: Memory management < https://en.wikipedia.org/w/index.php?title=Memory_management&oldid=526227792> version 3 Dec 2012